Citation Nr: 1602579	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  09-26 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an apportionment of the Veteran's VA disability compensation on behalf of his minor child.


REPRESENTATION

Appellant represented by:	David Gespass, Attorney
Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to February 1974 and from February 2003 to June 2004.  The appellant has filed a claim for an apportionment of the Veteran's disability compensation on behalf of their child, TM.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The appellant was afforded an opportunity to present testimony at a hearing before the Board; however, she failed to appear for the hearing without explanation.  She has not submitted a request to reschedule the hearing since that time.  As such, the appellant's hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  During the relevant time period, the Veteran was reasonably discharging his responsibility to support his minor child, TM.

2.  During the relevant time period, the appellant has not established undue hardship.



CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's VA disability compensation have not been met.  38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.458 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

This appeal, however, concerns a benefit provided under chapter 53 of title 38, United States Code.  The rules governing VA notice and assistance upon receipt of a claim for benefits as outlined in 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. 
§ 3.159 do not apply to claims for benefits provided under chapters other than chapter 51.  Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  The VCAA, therefore, does not apply to decisions regarding how benefits are paid. 

There are, however, special procedural requirements for simultaneously contested claims, such as a claim for apportionment.  See 38 C.F.R. §§ 19.100, 19.101, and 19.102 (2015).  Here, review of the claims file reveals that the applicable contested claims procedures have been followed.  Specifically, the RO has provided both parties (the appellant and the Veteran) with appropriate notices and determinations related to the contested claim, and advised both parties of the applicable law and regulations.  This includes January 2008 notice letters, notices of the April 2008 decision, and copies of the supplemental statements of the case sent in January 2015.

With regard to the development of the claim, all known and available records relevant to the issue on appeal have been obtained and associated with the claims file, and neither party has contended otherwise.  The RO obtained current financial information from the appellant.  The Veteran did not respond to the RO's request for financial information nor has he provided any information regarding the appellant's claim despite being provided an opportunity to do so.  Finally, VA has afforded both parties the opportunity to give testimony before the Board.  The Board therefore concludes that neither the appellant nor the Veteran is prejudiced by a decision on the claim at this time.

II.  Analysis

A veteran's benefits may be apportioned if the veteran is not residing with his spouse or children, and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a).

VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 
38 C.F.R. § 3.450.  More specifically, all or any part of the compensation payable on account of any veteran may be apportioned if the veteran is not residing with his spouse or children, and the veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type is a "special" apportionment.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between the veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the veteran, his dependents and the apportionment claimants.  The amount apportioned should generally be consistent with the total number of dependents involved.  Ordinarily, apportionment of more than 50 percent of the veteran's benefits would constitute undue hardship on him or her, while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportionee.  38 C.F.R. § 3.451.  The special apportionment was apparently designed to provide for an apportionment in situations where a veteran is reasonably discharging his responsibility for the support of any claimant who might be entitled to a "general" apportionment, but special circumstances exist which warrant giving dependents additional support.  See, e.g., Vet. Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet. Reg. No. 6(c), 4 (June 1934).

Both of these types of apportionments (either "general" or "special") are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2) (West 2014); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451.

In this case, the appellant is the mother of the Veteran's child, TM.  She submitted a claim for apportionment of the Veteran's benefits on behalf of TM in June 2007.  At the time of the claim, TM was a minor child.  The appellant asserted that the Veteran had stopped paying child support and was approximately six thousand dollars in arrears.  She also stated that the Veteran told her to apply for an apportionment of his VA benefits.  The child's paternity is not in dispute and the evidence does not indicate that the Veteran resided with his dependent child.  

The appellant argued that the Veteran was not reasonably discharging his responsibility for his child's support.  In June 2004, the Veteran indicated that he contributed $300 each month in support of TM.  In October 1993, a district court in Alabama ordered the Veteran to pay $240 per month effective from January 2, 1995, and lesser amounts prior to that date.  In April 2007, the appellant requested modification of the child support order based on the Veteran's receipt of VA benefits.  The district court did not change the amount of monthly child support owed by the Veteran, but did order him to pay an additional $60 per month towards interest owed commencing August 7, 2007.  It was noted that the Veteran did not owe any amount in child support, spousal, support or medical support arrearages, but did owe $5,111 in interest.  In June 2011, it was recommended that the Veteran pay the sum of $476 in arrearages and $1,512.48 in interest at the rate of $60 per month commencing on July 1, 2011.  It is unclear whether a court adopted these recommendations and modified the order for support; however, a Court Order Payment Summary indicates that all payments were received and the case has been closed since 2012.  Thus, for the purposes of 38 C.F.R. § 3.450, the weight of the evidence does not indicate that the Veteran failed to reasonably discharge his responsibility for the child's support.  The evidence indicates that he was paying his monthly child support, that he was not in arrears, and that he paid additional money towards the interest that was owed.  Therefore, entitlement to a general apportionment of his VA benefits is not warranted.

The Board also finds that a special apportionment is not warranted under these circumstances because hardship by the appellant has not been shown.  During the relevant time period, the evidence indicates that the appellant was employed.  Her W-2s show that she earned $34,472 in 2007, and she reported having a net worth of $36,317 in March 2008.  In March 2008, she stated that she could not afford to buy her son a car or truck for his sixteenth birthday.  In April 2009, she said that she was facing foreclosure of her home, but there is no evidence in support of foreclosure.  The Board finds that the weight of the evidence does not support her contentions that she was facing hardship during the applicable time period.  Therefore, entitlement to a special apportionment must be denied.

Based on the foregoing, the appeal is denied.  The "benefit-of-the-doubt" rule does not apply in simultaneously contested claims (such as this case) because the benefit of the doubt cannot be given to both an appellant and a veteran.  See Elias v. Brown, 10 Vet. App. 259, 263 (1997).


ORDER

Entitlement to an apportionment of the Veteran's VA disability compensation is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


